I would reverse the judgment and reinstate the award of the board.
The evidence shows that the company's physician, Dr. Cook, who testified at the hearing that, in his opinion, Stauffer's death was due to apoplexy, on July 20, 1929, four days after the death, prepared, in his own handwriting, and swore to, a proof of death for the Metropolitan Life Insurance Company in which he stated that the cause of death was `drowning,' and that it was `accidental.' At the hearing, Dr. Cook gave no explanation of this affidavit, which was offered and received in evidence on behalf of the claimant.
This evidence, together with the testimony of the undertaker that when he embalmed the body air bubbles were coming from the deceased's nostrils, and water, or a liquid like it, continued to run from his mouth and nose, — which are well known indications of death by drowning, but not of apoplexy — and that to overcome this he had used a trocar and extracted between a quart and a half and two quarts of mixed fluid or liquid, with a little blood in it, was sufficient, in my opinion, to support the board's finding of fact of accidental drowning; and if so, neither the court below nor this court can legally disturb it. *Page 284